Citation Nr: 1757246	
Decision Date: 12/12/17    Archive Date: 12/20/17

DOCKET NO.  13-09 629A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability.  

2.  Entitlement to an initial disability rating in excess of 40 percent for herniated nucleus pulpous and degenerative disc disease of the lumbosacral spine.  

3.  Entitlement to an initial disability rating in excess of 40 percent for radiculopathy of the right lower extremity.  

4.  Entitlement to an initial disability rating in excess of 40 percent for radiculopathy of the left lower extremity.  

5.  Entitlement to an initial disability rating in excess of 50 percent for chronic adjustment disorder with mixed anxiety and depressed mood.  

6.  Entitlement to special monthly pension.  

7.  Entitlement to an effective date prior to June 21, 2011, for the award of a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  

8.  Entitlement to an effective date prior to June 21, 2011, for the award of Dependents' Educational Assistance (DEA) benefits.  


REPRESENTATION

Appellant represented by:	Christopher Loiacono, Agent


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from August 1974 to August 1977, and March 1980 to June 1981.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from multiple rating decisions of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Philadelphia, Pennsylvania.  

The Veteran had originally requested a hearing before a Veterans Law Judge, and such a hearing was scheduled for September 2017.  That same month, however, the Veteran withdrew in writing his Board hearing request.  

In a September 6, 2017, statement, the Veteran's representative requested that the record be held open for 60 days for the submission of additional evidence.  At present, more than 60 days has elapsed since that date of that request.  Additionally, new evidence was received from the Veteran in October 2017, subsequent to the most recent supplemental statement of the case.  As this evidence was accompanied by a waiver of consideration by the agency of original jurisdiction (AOJ), remand for consideration of this evidence by the AOJ is not required.  See 38 C.F.R. § 20.1304.  

The issues of service connection for a cervical spine disability, and for increased ratings for a disability of the lumbosacral spine, radiculopathy of the lower extremities, and a psychiatric disability and entitlement to special monthly pension are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  


FINDINGS OF FACT

1.  A claim for a TDIU was received by VA on April 22, 2009.  

2.  The competent evidence of record indicates that effective April 22, 2009, the Veteran's service-connected disabilities rendered him unable to sustain gainful employment.  


CONCLUSIONS OF LAW

1.  The criteria for an effective date of April 22, 2009, for the grant of entitlement to a TDIU have been met.  38 U.S.C. §§ 5101(a), 5110 (2014); 38 C.F.R. §§ 3.155, 3.156, 3.157, 3.159, 3.321, 3.341, 3.400, 4.16 (2017).

2.  The criteria for an effective date of April 22, 2009, for the grant of entitlement to DEA benefits have been met.  38 U.S.C. §§ 5101(a), 5110 (2014); 38 C.F.R. §§ 3.155, 3.156 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C. §§ 5102, 5103, 5103A, 5107, 5126 (2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  

In the present case, VA has met all statutory and regulatory notice and duty to assist provisions and the appellant has not asserted otherwise.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016).  

Earlier effective date

The Veteran contends that an effective date earlier than June 11, 2011 is warranted for the grant of a TDIU and Dependents' Educational Assistance (DEA) benefits.  He asserts that an effective date of April 22, 2009 is warranted, as he previously filed an increased rating claim on that date, and that claim was still pending at the time a TDIU was granted by VA.  

With respect to an earlier effective date, a TDIU is a form of increased rating claim, and, therefore, the effective date rules for increased compensation claims apply.  See Norris v. West, 12 Vet. App. 413, 420 (1999); Hurd v. West, 13 Vet. App. 449 (2000).  The effective date shall be the later of either the date of receipt of claim, or the date entitlement arose.  38 U.S.C. § 5110(a); 38 C.F.R. § 3.400(o).  An effective date for a claim for increase may also be granted prior to the date of claim if it is factually ascertainable that an increase in disability had occurred within one year from the date of claim.  38 U.S.C. § 5110(b)(2); 38 C.F.R. §§ 3.400(o)(1), (2).  Therefore, the ultimate question in determining the effective date for TDIU is when it was factually ascertainable that the service connected disabilities rendered a veteran unemployable.  

Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  TDIU may be assigned where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  In cases where a Veteran is unemployable by reason of service-connected disabilities but fails to meet the percentage standards set forth in 38 C.F.R. § 4.16(a), the case should be submitted to the Director, Compensation and Pension Service for extraschedular consideration.  See 38 C.F.R. § 4.16(b).  

The Veteran's service-connected disabilities alone must be sufficiently severe to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  In determining whether an individual is unable to follow a substantially gainful occupation, VA must consider a number of factors, including the Veteran's level of education, special training, and previous work experience, but not his or her age or any impairment caused by non-service connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.  

In the present case, the Veteran asserts an effective date of April 22, 2009, is warranted, based on receipt on that date of an informal claim for increased ratings for his service-connected disabilities.  In a January 2015 rating decision, the Veteran was granted a TDIU, effective June 21, 2011.  An effective date of June 21, 2011 was assigned by the RO for the award of TDIU and DEA benefits based on a receipt on that date of a formal claim for these benefits.  As entitlement to DEA benefits is derived from an award of a total rating, these benefits share the same effective date.  

Review of the record indicates that on April 22, 2009, a VA Form 21-526, Veteran's Application for Compensation and/or Pension, was received from the Veteran.  Specifically, the Veteran requested service connection for a lumbosacral spine disability.  In an October 2010 rating decision, the Veteran was awarded service connection, with a 40 percent initial rating effective April 22, 2009, for herniated nucleus pulpous and degenerative disc disease of the lumbosacral spine.  In a subsequent February 2013 rating decision, the Veteran was awarded service connection for radiculopathy of the right and left lower extremities.  Separate initial ratings of 40 percent for each extremity, effective April 22, 2009, were awarded.  Thus, effective April 22, 2009, the Veteran met the schedular criteria for a TDIU, as he had two or more service-connected disabilities, at least one of which was rated at 40 percent or higher, and a combined rating of 80 percent.  

VA is required to consider all issues raised either by the claimant or the evidence of record.  Robinson v. Mansfield, 21 Vet. App. 545, 552 (2008).  This duty includes broadly construing a claim "based on the reasonable expectations of the non-expert, self-represented claimant and the evidence developed in processing that claim," including the claimant's description of the claim and symptoms, as well as medical information submitted or obtained by VA.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the U.S. Court of Appeals for Veterans Claims (Court) held that a claim for a TDIU is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  While the April 2009 claim at issue was an initial claim for service connection, the Board finds the same principle applies, as a service connection claim implies a claim for an increased rating.  

At the time of receipt of the April 2009 claim or shortly thereafter, the record reflected that the Veteran's claimed disabilities impaired his employment.  At the time he was afforded a December 2009 orthopedic examination by VA, he reported that he had not returned to work since an October 2008 lumbosacral spine surgery, as he continued to experience significant pain and limitation of motion.  Also in 2009, VA received notice that the Veteran had been granted Social Security disability benefits based on his spinal disabilities.  

Thus, based on the above, the Board finds that at the time of receipt of the Veteran's April 22, 2009 claim, his service-connected disabilities had rendered him unemployable.  As such, the award of an earlier effective date, to April 22, 2009, is granted for both TDIU and DEA benefits.  The Board need not consider an effective date prior to that date, as review of the record does not indicate any prior unadjudicated TDIU claims, and the Veteran's representative has asserted on several occasions, most recently in a February 2016 brief on appeal, that an effective date of April 22, 2009 is the benefit sought by the Veteran on appeal.  


ORDER

An effective date of April 22, 2009 for the award of a TDIU is granted.  

An effective date of April 22, 2009 for the award of DEA benefits is granted.  


REMAND

Service connection and increased ratings and special monthly pension

The Veteran seeks service connection for a cervical spine disability, and increased ratings for radiculopathy of the lower extremities and lumbosacral and psychiatric disabilities.  He has reported both private and VA treatment for these disabilities in the past several years.  While the RO requested such records at the time this claim was initiated, the Veteran has reported subsequent treatment since that time.  Specifically, treatment records from the Lancaster Regional Medical Center were last requested in 2009, eight years ago, and from the Ephrata Hospital Center in 2010, seven years ago.  As the Veteran has reported more frequent treatment since that time, a remand is regrettably required in order for this pertinent evidence to be obtained.  The Veteran has also reported receiving recent treatment from J.P.A., M.D.  VA has a duty to assist a claimant in obtaining private treatment records pertinent to a pending claim.  See 38 U.S.C.A. § 5103A.  

Next, the Board notes that VA treatment records were most recently requested in November 2015, over two years ago.  As the claim has been remanded for additional development, the AOJ should also request any updated VA treatment records for the Veteran's claimed disabilities.  

Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran provide the names and addresses of all private medical care providers who treated him after 2009 for his cervical and lumbosacral spine disabilities, radiculopathy, or psychiatric disability.  After securing the necessary releases, the RO should obtain these records.  If no such records are available, that fact must be noted for the record.  

2.  Request any pertinent medical records not already received from the Pittsburgh VA Healthcare System, as well as any other VA facility at which the Veteran has received pertinent treatment.  If no such records are available, that fact should be noted for the record.  

3.  After undertaking any additional development deemed appropriate, and giving the appellant full opportunity to supplement the record, adjudicate the Veteran's pending claims in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


